Citation Nr: 0921845	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  05-24 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to service-connected hysterectomy with bilateral 
salpingo-oophorectomy.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1985 to April 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  The Board remanded the case to the 
RO in January 2008.  The Board obtained an advisory medical 
opinion from the Veterans Health Administration (VHA) in May 
2009.


FINDING OF FACT

The Veteran's hormone replacement therapy for her 
service-connected hysterectomy with bilateral salpingo-
oophorectomy aggravates her hypertension.  


CONCLUSION OF LAW

The criteria for service connection for hypertension as 
secondary to service-connected hysterectomy with bilateral 
salpingo-oophorectomy are met.  38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
claim has been granted, no further notification or assistance 
is necessary, and deciding the appeal is not prejudicial to 
the Veteran.  Regardless, the Veteran was provided proper 
notice by letter dated in November 2004, all relevant records 
have been obtained, and a VHA opinion was secured in May 
2009.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  The Veteran does not contend, nor does the 
evidence show, that hypertension had its onset during service 
or is related to an in-service disease, event, or injury.

Service connection may also be established if the claimed 
disability is the result of or has been aggravated by a 
disability for which service connection has already been 
established.  38 C.F.R. § 3.310 (2008).  This is referred to 
as "secondary service connection."  Similarly, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service connected disease or 
injury.  In cases of aggravation of a Veteran's nonservice-
connected disability by a service connected disability, such 
Veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).

38 C.F.R. § 3.310 was revised during the course of the 
Veteran's appeal.  See 71 Fed. Reg. 52747 (September 7, 
2006).  When a regulation or statute is revised during the 
course of an appeal, the Board generally must determine which 
version should be applied and/or the respective time periods 
for application of the respective versions.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
This depends on whether the revision is to be given 
retroactive effect.  Id.

The revised version of § 3.310 arguably places burdens on the 
claimant more onerous than those of the unrevised version. 
There is no indication that the revision was meant to have a 
retroactive effect.  Therefore, the Board will apply the 
version in effect prior to the revision.

The Veteran claims that her hypertension was caused or 
aggravated by her service-connected polycystic ovary disease 
(PCOS) or hysterectomy with bilateral salpingo-oophorectomy.  
She claims that her hypertension was due to birth control 
pills she took for polycystic ovary disease, and then it was 
due to hormone replacement therapy which was prescribed to 
treat her June 2004 hysterectomy and salpingo-oophorectomy.  

The evidence shows that the Veteran has hypertension.  It has 
been diagnosed, including on private evaluation in February 
2005.  Service connection is in effect for polycystic ovary 
disease rated as noncompensable prior to June 29, 2004, and 
for hysterectomy with bilateral salpingo-oophorectomy 
associated with polycystic ovary disease, now rated as 50 
percent disabling.  The evidence shows that the Veteran's 
hormone replacement therapy for her service-connected 
hysterectomy with bilateral salpingo-oophorectomy has 
permanently aggravated her hypertension.  

Amber D. Colville, M.D. indicated in April 2005 that the 
Veteran had a long history of PCOS and was treated with birth 
control pills, but developed hypertension while on them.  She 
stated that after the Veteran stopped taking birth control 
pills, her blood pressure went back to normotensive.  Dr. 
Colville further stated that the veteran had surgery for PCOS 
and was put on estrogen therapy post-op, and had since 
developed hypertension.  

The Veteran apparently has not taken birth control pills or 
had hypertension due to birth control pills during the course 
of the claim.  

On the question of whether service connection is warranted 
based on hormone replacement therapy for hysterectomy and 
salpingo-oophorectomy, the Veteran had had elevated blood 
pressure readings prior to her June 2004 hysterectomy and her 
hormone replacement therapy.  A VA examiner in January 2005 
noted that in December 1999, her blood pressure was 144/91.  

As noted above, Dr. Colville stated that the Veteran had 
surgery for PCOS and was put on estrogen therapy post-op, and 
had since developed hypertension.  

A VA examiner was asked to address the matter of causation in 
January 2005.  He noted that he did not have any blood 
pressure readings from 2002 to 2004 or follow-up notes from 
the primary care clinic from when the Veteran was off of 
birth control medications.  He reviewed VA computer notes 
showing elevated blood pressures in December 1999, 
hypertension in October 2002, and a blood pressure of 145/98 
on VA evaluation in May 2004.  In August 2004, the Veteran's 
blood pressure was 149/98 and she was started on fosinopril.  
He stated that it was possible that the Veteran's 
hypertension was elevated with hormone use, but that an 
opinion for the Veteran's claim in the absence of that 
medical evidence would require one to resort to mere 
speculation and conjecture.  Additional records were later 
obtained.  

In December 2005, the VA examiner noted that additional 
records had been received and indicated that he still could 
not render a medical opinion on cause without resorting to 
speculation.  He noted that the Veteran had had elevated 
blood pressure in May 2004, before her estrogen replacement 
therapy.

The Board obtained an advisory medical opinion from the 
Veterans Health Administration (VHA) in May 2009.  The 
examiner stated that it was not likely that the Veteran's 
polycystic ovary disease, total abdominal hysterectomy with 
bilateral salpingo-oophorectomy, birth control pills, or 
hormone replacement therapy caused her hypertension.  
However, the examiner stated that it was very likely that the 
hormone replacement therapy aggravated her hypertension.  His 
reasoning was that hormonal therapy is clearly established as 
contributing to hypertension.  He noted that the Veteran's 
blood pressure was in the pre-hypertension range when she was 
off therapy, and that it was likely that the hormone 
replacement therapy contributed to her hypertension, though 
he was reluctant to use the word "caused."  He stated that 
even normotensive people who take estrogen replacement 
therapy tend to have a rise in their blood pressure.  While 
it is very difficult to say exactly how much blood pressure 
elevation the Veteran suffers as a result of her hormone 
therapy, the examiner stated that it is very likely she 
experiences at least some elevation because of her hormone 
replacement therapy, and that this would continue as long as 
she takes the hormones.  

In light of the above, secondary service connection is 
warranted for hypertension as secondary to the hormone 
replacement therapy for her hysterectomy with bilateral 
salpingo-oophorectomy.  While the evidence does not support a 
finding that the Veteran's service-connected disability 
caused her hypertension, it does show that it aggravates her 
hypertension.  Accordingly, secondary service connection for 
hypertension is granted.  

ORDER

Service connection for hypertension claimed as secondary to 
hysterectomy with bilateral salpingo-oophorectomy is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


